Exhibit 10.5


RENT-WAY, INC.


STOCK OPTION AGREEMENT

        THIS AGREEMENT (“Agreement”) is made and entered into as of this «Day»
day of «Month» «Year», by and between Rent-Way, Inc., a Pennsylvania corporation
(the “Company”) and the undersigned employee (the “Optionee”).


WITNESSETH:

        WHEREAS, the Company has determined that an option to purchase shares of
common stock of the Company be granted to Optionee under the Rent-Way «PlanYear»
Stock Option Plan (the “Plan”); and

        WHEREAS, the Board of Directors of the Company or a committee thereof
has approved the grant evidenced hereby.

        NOW, THEREFORE, in consideration of the premises, the mutual promises
and representations contained in this Agreement, and intending to be legally
bound, the parties agree as follows:

1.  

Stock Option. The Company hereby grants to Optionee an option (the “Option”) to
purchase, upon the terms and conditions set forth herein and in the Plan, that
number of shares of common stock of the Company set forth on Exhibit A. Subject
to the terms of the Plan and applicable law, the Option will be treated as an
incentive stock option or as a non-qualified stock option (in each case as such
terms are defined in the Plan) as set forth on Exhibit A.


2.  

Terms of Stock Option. The Option is subject to the following terms and
conditions:


a.  

  The exercise price is set forth on Exhibit A.


b.  

  The Option will vest and be exercisable in the manner set forth on Exhibit A.


c.  

  The Option may be exercised in whole or in part at any time or from time to
time for the amount vested within the period set forth on Exhibit A by
delivering a written notice (in the form attached hereto) to the Company and
paying to the Company the exercise price. Subject to paragraph (e) below, if
Optionee ceases to be employed by, or ceases to be in the service of the Company
for any reason other than death or disability, Optionee will have the right to
exercise the Option at any time within three months after such termination, but
only to the extent the Option was exercisable at the date of such termination.
Any portion of the Option not then exercised will immediately expire following
such three-month period. In no event may the Option be exercised after its
expiration date.


d.  

  The Option may be exercised only by Optionee during his or her lifetime,
except in the case of death or disability, in which case it may be exercised, in
whole or in part, within one year following such death or disability to the
extent Optionee could have exercised the Option as of the date of death or
disability, by the person or persons who acquire the Option by bequest or
inheritance or by the Optionee’s legal representative. In no event may the
Option be exercised after its expiration date. The determination of whether
Optionee’s employment with or service to the Company has ceased due to
disability will be made by the Compensation Committee of the Company’s Board of
Directors or such other body administering the Plan in accordance with its
terms.


e.  

  Notwithstanding the second sentence of paragraph (c) above, the Option will
expire automatically and may not be exercised following the involuntary
termination of Optionee’s employment with or service to the Company. The
determination of whether Optionee’s employment with or service to the Company
has been involuntarily terminated will be made by the Compensation Committee of
the Company’s Board of Directors or such other body administering the Plan in
accordance with its terms.


f.  

  The exercise price will be payable to the Company upon the exercise of the
Option either (i) in cash or by check, (ii) by delivery of Company common stock
already owned by Optionee having a fair market value equal to the exercise price
or (iii) by a combination of (i) and (ii) above. The Option may also be
exercised by delivery to the Company of an irrevocable written notice
instructing the Company to deliver the shares deliverable upon exercise of the
Option to a broker selected by the Company, subject to the broker’s written
guarantee to deliver cash to the Company in the full amount of the exercise
price due on the Option’s exercise. The fair market value of stock delivered in
payment of the exercise price of the Option will be determined as of any date in
the same manner as the exercise price in accordance with the terms of the Plan.


g.  

  The Option will expire automatically at 11:59 p.m. Erie, Pennsylvania local
time on the expiration date as set forth on Exhibit A.


3.  

Rights as Shareholder. Optionee will have no rights as a shareholder with
respect to any shares covered by the Option until the date of the issuance of a
stock certificate representing the shares acquired on exercise thereof.


4.  

Investment Purpose. This Option is granted on the condition that the purchases
of stock covered by the Option will be for investment purposes, and not with a
view towards resale or distribution. However, in the event the stock subject to
the Option is registered under the Securities Act of 1933, as amended, or a
resale of stock without registration with the Securities and Exchange Commission
would otherwise be permissible, such condition will be inoperative if, in the
opinion of counsel for the Company, such condition is not required under the
Securities Act of 1933 or any other applicable law, regulation, or rule of any
governmental agency, national securities exchange or national securities
association. All certificates for common stock issued by the Company pursuant to
this Agreement may contain the following statement:


  The securities represented by this certificate have not been registered under
any applicable federal or state securities acts in reliance upon exemptions
under those acts. These securities may not be transferred unless the Company
receives a satisfactory opinion of counsel that such transfer has been
registered or is exempt from registration under applicable securities laws.


5.  

 No Right to Continued Employment. Nothing in this agreement, the Plan or any
agreement or instrument delivered in connection herewith or therewith confers
upon Optionee the right to continue in the employ of or continue to provide
service to the Company or to be entitled to any remuneration or benefits not set
forth in this Agreement, the Plan or any other agreement, or to interfere with
or limit in any way the right of the Company to terminate Optionee’s employment
or service.


6.  

 Miscellaneous.


a.  

This Agreement is binding upon the parties and their heirs, legal
representatives, successors and assigns.


b.  

This Agreement is subject to the terms of the Plan in all respects. Any term or
provision hereof that is inconsistent with the Plan will be inoperative and the
Plan will control.


c.  

The Option represented hereby is not transferable by the Optionee except by will
or the laws of descent and distribution.


d.  

The Agreement is governed by and will be construed in accordance with the laws
of the Commonwealth of Pennsylvania.


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by its duly authorized officer and Optionee has signed this Agreement.

RENT-WAY, INC.

By: _______________________________
William E. Morgenstern

Title: Chief Executive Officer

OPTIONEE:

__________________________________
Print Name of Optionee

__________________________________
Signature of Optionee

__________________________________
Address

__________________________________
Address

--------------------------------------------------------------------------------


EXHIBIT A

Number of shares subject to Option: Tax status of Option:

      Exercise price of Option: $«ExercisePrice»

Exercisability: The Option will vest and become exercisable as to

      50% vest at grant date

      25% vest one year from grant date

      25 % vest two years from grant date

Expiration Date: The Option may be exercised within a five (5) year period from
the date of grant.

--------------------------------------------------------------------------------


EXERCISE OF STOCK OPTION AND DECLARATION

        Pursuant to the provisions of the stock option agreement entered into as
of _______________, 200__ between Rent-Way, Inc. (the “Company”) and the
undersigned as Optionee, I hereby exercise the Option granted thereunder to the
extent of _____shares of common stock of the Company. I hereby make payment in
full in accordance with the terms of the stock option agreement.

Date: _____________, 20__

(Optionee Signature)

Print Name:

Social Security Number:

Address: